I agree fully with what Judge ETHRIDGE has said in his concurring opinion, and I do not think I can make our position any clearer than he has, and still I feel that I would like to state, in a very short and concise manner, my position as to whether we have here a judicial or legislative question.
The first clause of paragraph 1, section 4, of article 1 of the Constitution, delegates the power to map the states into congressional districts to their Legislatures. The second clause provides, however, that Congress shall have the power to make or alter such regulations of the states. In pursuance of that clause, the Act of Congress of August 8, 1911, was passed.
It is claimed that our redistricting act violates the Act of Congress. Concede that it does. Is the remedy with the courts or with Congress; is it a judicial or a political question? It is manifest to me that the constitutional provision itself answers that question in unmistakable terms. It provides the remedy when the states abuse their power. "Congress may at any time by law make *Page 820 
or alter such state regulations." (Italics mine.) Where is the field for the courts to operate? The Constitution says to the states, the power is given you, but if you abuse it the Congress shall either alter your action or take the power away from you entirely. The remedy furnished by the Constitution is complete and effective, and there is no domain within which the courts can operate.
The Congress is now in session. Suppose this court should hold the act of the Legislature remapping the state into congressional districts void, and Congress should immediately pass an act redistricting the state, adopting the identical districts mapped out in the state act, which would control, the act of Congress or the judgment of this court? Certainly the Act of Congress, because under the Constitution Congress is made supreme in the field. Then we would have a most novel condition of affairs. We would have a judgment of the highest court of the state holding the state act violative of the Constitution of the United States, and at the same time an Act of Congress validating the same act. In other words, we would have an act of Congress setting aside the judgment of the Supreme Court of this state. If this is a judicial question, of course, no act of Congress could bring about any such result. If this be true, to my mind it demonstrates that we have here purely a political, and not a judicial, question.
Smiley v. Holm, 284 U.S. 616, 52 S. Ct. 266, 76 L.Ed. ___; Koenig v. Flynn, 52 S. Ct. 403, 76 L.Ed. ___; and Carroll v. Becker, 52 S. Ct. 402, 76 L.Ed. ___, are not authority for the proposition that the Supreme Court has treated this question as a judicial and not a political one. The question in those cases was not whether the legislatures of Minnesota, New York, and Missouri had violated the Federal statute in remapping the congressional districts of those states, in pursuance of the Act of Congress,but whether they had taken any action at all on the subject.
The Act of Congress required legislation on the subject. The Supreme Court held that what the legislatures of those states had done was not legislation; *Page 821 
that their action amounted to no action at all. The question whether the Federal statute had been violated was not involved. Instead, the question alone was whether or not any action had been taken under the Federal statute. If those states had taken action, remapping their congressional districts, and the question had been whether or not, in so doing, the Federal statute had been violated in respect to equality of population in their districts, that would have been the same question as is here involved; and would have been a political, and not a judicial, question.
The Supreme Court of the United States has decided time and again (the cases are cited by Judge ETHRIDGE in his concurring opinion) that the question whether the guaranty of the Constitution that the states shall establish and maintain a republican form of government is a political and not a judicial question. However, it seems clear that it would be a judicial and not a political question whether a state had any government at all, or which of two contending sets of state officers represented the real government.
Why should the question whether a state has a republican form of government be a political question; and at the same time the question whether a state has violated the Constitution in remapping its congressional districts be a judicial question? What good reason can be given why the same principles should not apply? It seems that there is a stronger reason for holding the question here involved to be a political one, than whether a state has a republican form of government; because, as attempted to be shown above, the Constitution itself furnishes a complete and adequate remedy for any abuse of power by the states in remapping their congressional districts.